UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-K/A (Amendment No. 1) (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR15(d)OFTHE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to Commission File Number Exact Name of Registrant as Specified In Its Charter State or Other Jurisdiction of Incorporation or Organization IRS Employer Identification Number 1-12609 PG&E CORPORATION California 94-3234914 1-2348 PACIFIC GAS AND ELECTRIC COMPANY California 94-0742640 77 Beale Street, P.O. Box 770000 San Francisco, California 94177 (Address of principal executive offices) (Zip Code) (415) 973-1000 (Registrant's telephone number, including area code) 77 Beale Street, P.O. Box 770000 San Francisco, California 94177 (Address of principal executive offices) (Zip Code) (415) 973-7000 (Registrant's telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered PG&E Corporation: Common Stock, no par value New York Stock Exchange Pacific Gas and Electric Company: First Preferred Stock, cumulative, par value $25 per share: NYSE Amex Equities Redeemable: 5% Series A, 5%, 4.80%, 4.50%, 4.36% Nonredeemable: 6%, 5.50%, 5% Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act: PG&E Corporation Yes þ No o Pacific Gas and Electric Company Yes þ No o Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act: PG&E Corporation Yes o No þ Pacific Gas and Electric Company Yes o No þ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. PG&E Corporation Yes þ No o Pacific Gas and Electric Company Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). PG&E Corporation YesþNoo Pacific Gas and Electric Company YesþNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K: PG&E Corporation þ Pacific Gas and Electric Company þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act). (Check one): PG&E Corporation Pacific Gas and Electric Company Large accelerated filer þ Large accelerated filero Accelerated filer o Accelerated filer o Non-accelerated filer o Non-accelerated filer þ Smaller reporting company o Smaller reporting company ? Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). PG&E Corporation Yes o No þ Pacific Gas and Electric Company Yes o No þ Aggregate market value of voting and non-voting common equity held by non-affiliates of the registrants as of June30, 2014, the last business day of the most recently completed second fiscal quarter: PG&E Corporation common stock $22,602 million Pacific Gas and Electric Company common stock Wholly owned by PG&E Corporation Common Stock outstanding as of January 27, 2015: PG&E Corporation: 476,399,910 shares Pacific Gas and Electric Company: 264,374,809 shares (wholly owned by PG&E Corporation) DOCUMENTS INCORPORATED BY REFERENCE Portions of the documents listed below have been incorporated by reference into the indicated parts of this report, as specified in the responses to the item numbers involved: Designated portions of the Joint Proxy Statement relating to the 2015 Annual Meetings of Shareholders PartIII (Items 10, 11, 12, 13 and 14) EXPLANATORY NOTE This Amendment No. 1 to PG&E Corporation’s and Pacific Gas and Electric Company’s Annual Report on Form 10-K is being amended hereby solely to include Exhibits 12.1, 12.2, and 12.3, which were inadvertently omitted in the Form 10-K filed with the Securities and Exchange Commission on February 10, 2015. No other changes have been made to the Form 10-K. This Amendment No. 1 speaks of the original filing date of the Form 10-K, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-K. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrants have duly caused this report to be signed on their behalf by the undersigned, thereunto duly authorized. PG&E CORPORATION PACIFIC GAS AND ELECTRIC COMPANY (Registrant) (Registrant) ANTHONY F. EARLEY, JR. CHRISTOPHER P. JOHNS Anthony F. Early, Jr. Christopher P. Johns By: Chairman of the Board, Chief Executive Officer, and President By: President Date: February 18, 2015 Date: February 18, 2015 EXHIBIT INDEX Exhibit Number Exhibit Description Computation of Ratios of Earnings to Fixed Charges for Pacific Gas and Electric Company Computation of Ratios of Earnings to Combined Fixed Charges and Preferred Stock Dividends for Pacific Gas and Electric Company Computation of Ratios of Earnings to Fixed Charges for PG&E Corporation Certifications of the Chief Executive Officer and the Chief Financial Officer of PG&E Corporation required by Section 302 of the Sarbanes-Oxley Act of 2002 Certifications of the Chief Executive Officer and the Chief Financial Officer of Pacific Gas and Electric Company required by Section 302 of the Sarbanes-Oxley Act of 2002
